Citation Nr: 0727344	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-12 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for hearing loss, with assignment of a 30 
percent disability rating.

In July 2007, the veteran had a hearing at the RO before the 
undersigned.  At the hearing, a motion was raised to advance 
the veteran's case on the Board's docket.  That motion was 
granted in August 2007.  See 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006). At the hearing, the veteran 
also submitted additional evidence directly to the Board.  
However, he waived initial consideration of this evidence by 
the RO.  See 38 C.F.R. § 20.1304.  The Board can, therefore, 
proceed to consider this evidence and issue a decision.


FINDING OF FACT

At most, the veteran's bilateral hearing loss is productive 
of Level VII hearing impairment in the right ear and Level VI 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006); 38 C.F.R. § 4.86 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  


The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  This appeal 
stems from the original grant of service connection, and the 
March 2001 notification letter sent to the veteran did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  It 
appears VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, No 01-1332 (U.S. Vet. 
App. September 20, 2006).  

However, even if there are further duties to notify, a letter 
dated in November 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran was also notified of VA's policies concerning 
assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess, supra.  The 2006 letters 
were followed by readjudication of the claim in a 
supplemental statement of the case. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2002, 2005, and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hearing loss 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

II. Entitlement to a higher rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his hearing loss, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

There is, however, medical evidence in the file which will 
not be discussed herein for certain reasons.  First, service 
connection was granted from date of claim in October 2000, 
and there are several audiograms that pre-date the claim 
(1999 back to the 1970s).  Although these audiograms are 
relevant to the medical history of the condition, there is 
nothing in those records upon which a higher initial rating 
could be awarded.  Second, there are recent private 
audiograms (March 2006 from Hear Center; February 2005 from 
Group Health), which, regrettably, do not meet regulatory 
specifications and, therefore, may not be considered.  
Specifically, both private examinations, in testing the 
veteran's speech recognizability, used the W-22 word list 
from the Central Institute for the Deaf (CID). In contrast, 
38 C.F.R. § 4.85 specifically requires examinations used for 
VA purposes to have a controlled speech discrimination test 
using the Maryland CNC word list and audiometry test. The 
word list requirement in the regulation is very specific and 
differs from other word lists used to test hearing 
impairment, to include the CID W- 22 list.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies


1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in September 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
75
85
95
LEFT
15
15
75
80
80

Puretone average was 68 dB in the right and 63 dB in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 96 percent in the left 
ear.


On VA audiologic evaluation in September 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
85
90
100
LEFT
20
20
80
85
90

Puretone average was 75 dB in the right ear and 69 dB in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 90 percent in both ears.  

On VA audiologic evaluation in June 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
85
85
100
LEFT
25
25
75
80
75

Puretone average was 74 dB in the right ear and 64 dB in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in both ears.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The 2002 results indicated a 
designation of II for each ear. The 2005 results indicated a 
designation of III for each ear. Finally, the 2006 results 
indicated a designation of II for each ear. The point where 
II and II, or III and III, intersect on Table VII then 
reveals the disability level for the veteran's hearing loss, 
which would ordinarily warrant a zero percent rating.  See 
38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  However, the 
regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).

38 C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This regulation does not apply based on 
the audiometric results in this case.

38 C.F.R. § 4.86(b) indicates that when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  Each of the three VA audiometric tests in this case 
meet the requirements for evaluating the veteran's disability 
under 38 C.F.R. § 4.86(b), and this is clearly more favorable 
to him, as detailed below.

Using Table VIa, the 2002 audiometric results indicate a 
designation of V for each ear, which is increased to VI for 
each ear.  The point where VI and VI intersect on Table VII 
then reveals the disability level for the veteran's hearing 
loss, which would warrant a 30 percent rating.  See 38 C.F.R. 
§ 4.85, Tables VIa and VII, DC 6100.

Using Table VIa, the 2005 audiometric results indicate a 
designation of VI for the right ear, which is increased to 
VII, and a designation of V for the left ear, which is 
increased to VI.  The point where VII and VI intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which would warrant a 30 percent rating.  See 
38 C.F.R. § 4.85, Tables VIa and VII, DC 6100.

Finally, using Table VIa, the 2006 audiometric results 
indicate a designation of VI for the right ear, which is 
increased to VII, and a designation of V for the left ear, 
which is increased to VI.  The point where VII and VI 
intersect on Table VII then reveals the disability level for 
the veteran's hearing loss, which would warrant a 30 percent 
rating.  See 38 C.F.R. § 4.85, Tables VIa and VII, DC 6100.

Even considering the regulations most favorable to the 
veteran, the record contains no evidence showing he is 
entitled to a rating in excess of 30 percent at any point 
since the effective date of service connection; therefore no 
staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  It must also be noted that even though 
some of the veteran's private physicians have indicated the 
veteran's hearing loss is "severe," use of such terminology 
is not dispositive of an issue. Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6.  In this case, as 
noted above, the regulations are very specific as to what 
evidence is to be considered when rating hearing loss 
disabilities.

The Board has considered the veteran's statements regarding 
the impact of his hearing loss on his daily activities.  The 
Board has also considered the VA outpatient audiology 
treatment records showing frequent hearing aid adjustments.  
As noted above, however, in evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann, supra.

The Board finds that the 30 percent evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


